DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022, has been entered.
Note
Examiner issued a Final Office action dated 05 August 2021.  Applicant submitted a response under the After-Final Consideration Pilot Program 2.0 on 05 October 2021.  Examiner considered the response under the Pilot Program, leading to a Notice of Allowance on 02 November 2021.  Applicant submitted on RCE reopening prosecution on 19 January 2022.  There were no further amendments with the RCE, but there was a new information disclosure statement submitted with the RCE.  Examiner has considered the new IDS and performed an updated search for this application.  Examiner has determined that this application is still allowable.  Below, Examiner has provided a copy of the correspondence containing the Examiner’s Amendment and the Reasons for Allowance from the previous Notice of Allowance dated 02 November 
*****
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Attorney Gerrit Winkel on October 15, 2021.
Claims 25 and 30-32 of the application have been amended as follows:
a.  In the second line of Claim 25, please replace the first comma (,) with the text --; and--.
b.  In the third line of Claim 25, please delete the text “wherein “.
c.  In the eighth line of Claim 30, immediately after the word “thereon”, please insert the text --, for communicating to the control entity for checking the individual code--.
d.  Please CANCEL Claims 31 and 32.
*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                                

Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 17
The closest prior art of record is Takayama, US 20040039919 A1, and Luo, Ming, Huang, Donghua, and Hu, Jun, “An enhanced ECC remote mutual authentication with key agreement scheme for mobile devices,” Journal of Software, Academy Publisher, 8.12:  3206(8), December 2013.
Takayama discloses:
- a method for checking the validity of a ticket;
- transferring an information item, in particular a ticket-checking-process initiation information item from a control entity to a mobile device;
- representing the code on the mobile device and/or transmitting the code from the mobile device to the control entity over an air interface;
- checking the code by the control entity.
Luo discloses a discussion of authentication involving servers, keys, and mobile devices.
As per Claim 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other.  Examiner does particular combination of elements/limitations in the claim, including the particular configuration, without the use of impermissible hindsight.
Claim 30
The closest prior art of record is Takayama, US 20040039919 A1, and Luo, Ming, Huang, Donghua, and Hu, Jun, “An enhanced ECC remote mutual authentication with key agreement scheme for mobile devices,” Journal of Software, Academy Publisher, 8.12:  3206(8), December 2013.
Takayama discloses:
- a method for checking the validity of a ticket;
- transferring an information item, in particular a ticket-checking-process initiation information item from a control entity to a mobile device;
- representing the code on the mobile device and/or transmitting the code from the mobile device to the control entity over an air interface;
- checking the code by the control entity.
Luo discloses a discussion of authentication involving servers, keys, and mobile devices.
As per Claim 30, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the particular combination of elements/limitations in the claim, including the particular configuration, without the use of impermissible hindsight.
*****
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628